DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/10/2019 has been considered by the examiner.

Status of Claims
Claims 1-12 are pending in this application and examined in this Office Action.

Claim interpretation
1.	The phrase “STAT3 and mTOR activators” is interpreted to be either STAT3 or mTOR or both as stated on specification page 24, bottom paragraph.
2.	The term “matured” is interpreted to mean those organoids having an increased expression of one or more markers such as CDX2 (page 35, bottom paragraph to page 36, top; page 52, list of markers designating particular states of maturation; and up-regulated expression of CDX2, page 38 bottom paragraph), as compared to immature intestinal organoids.
3.	The term “containing” in claim 1 is interpreted to mean “comprising.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Broadest Reasonable Interpretation 
Claim 8 is directed to in vitro-matured intestinal organoids, prepared by the method of claim 1.  Claim 11 is directed to a tissue therapeutic agent comprising the in vitro- matured intestinal organoids of claim 8.  Claim 12 is directed to a kit for screening of a therapeutic agent for an intestine-related disease, the kit comprising the in vitro- matured intestinal organoids of claim 8.  
Claim 7 is directed to a composition for maturing immature intestinal organoids in vitro, the composition comprising T lymphocytes, cytokines, STAT3 and mTOR signaling activators or a combination thereof. 
Applicant’s specification discloses the matured organoids express genes associated with the adult small intestine (page 4, top paragraph) and (page 21, second full paragraph) and that the term refers to a cell mass having a three dimensional structure which is a miniaturized and simplified version of the organ prepared through an artificial culture process.  Applicant’s specification (page 22) discloses the term “intestinal organoid” (human intestinal organoids; hIO) refers to an organoid that includes crypt cells, a villus-like structure, and four mayor specialized cells (enterocytes, Paneth cells entero-endocrins cells, and goblet cells), and reproduces diversity and structure of small intestine epithelial cells. Therefore, the claimed organoids are considered to be the same as intestinal cells. 
As recited in claim 8, no structural characteristics are identified and therefore the characteristics of the organoids are not markedly different from the product’s naturally occurring counterpart in its natural state. The claimed organoids are described by function only and products having that function are taught in the art for the same purpose. The claimed genus of organoids embraces naturally occurring intestinal cells found in nature.  See, Zachos et al (“Human Enteroids/Colonoids and Intestinal Organoids Functionally Recapitulate Normal Intestinal Physiology and 
As to claim 7, no structural characteristics are identified and therefore the characteristics of the composition comprising T lymphocytes, cytokines, STAT3 and mTOR signaling activators are not markedly different from the products naturally occurring counterpart in its natural state.  The claimed T cells are described by function only and products having that function are taught in the art for the same purpose.  The claimed genus of T lymphocytes embraces naturally occurring T lymphocytes found in nature.  See, Zeng et al (“ mTOR signaling and transcriptional regulation in T lymphocytes,” Transcription 5:2 1254-1264 2014) (Zeng). Zeng discloses T lymphocytes comprise  mTOR complexes 1 and 2 (page 1, left column, bottom paragraph), that the complexes control T cell lineage differentiation through multiple transcription factors such as STAT3 (page 2, right column, bottom paragraph) and that mTOR itself is controlled by cytokines (page 1, right column, bottom paragraph). Therefore, the claimed composition comprising STAT3, mTOR, and cytokines is nothing more than the claimed T lymphocytes themselves and the claimed genus of compositions embraces naturally occurring products (T lymphocytes) as shown by the document Zeng.

Under Step 1 of the subject matter eligibility test for products and processes, it must be determined if the claim is to a process, machine, manufacture or a composition of matter.  In the instant case, claim 8 is directed to a composition of matter (the intestinal organoids).  The claim is therefore directed to a statutory category, a product. 
As to claim 7, claim 7 is directed to a composition of matter (the T lymphocytes) and is therefore directed to a statutory category, a product.
	Under Revised Step 2A, prong 1 of the analysis (determining the Judicial Exceptions), it must be determined if the claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea.  In the instant case (claim 8), the intestinal organoids are a naturally occurring product as disclosed by Zachos.  Because 
	As to claim 7, the T lymphocytes are a naturally occurring product as disclosed by Zeng.  Because the claimed T lymphocytes are the same as a product of nature, it falls within a judicial exception.
	Under Step 2A, prong 2 of the analysis, it must be determined whether the claim recites additional elements that amount to significantly more than the judicial exception.  In the instant case, claim 8 fails to recite any additional elements that integrate the judicial exception (the intestinal organoids) into a practical application, and therefore the claim remains directed to a judicial exception invoking further analysis under step 2B.
	As to claim 7, the claim fails to recite any additional elements that integrate the judicial exception (the T lymphocytes) into a practical application, and therefore the claim remains directed to a judicial exception invoking further analysis under step 2B.
	Under Step 2B, it must be determined if the claim recites additional elements that amount to significantly more than the judicial exception. In the instant case, claim 8 fails to recite any additional elements that amount to significantly more than the judicial exception.  Therefore, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and is not eligible, thus concluding the eligibility analysis.
	As to claim 7, claim 7 fails to recite any additional elements that amount to significantly more than the judicial exception.  Therefore, claim 7 as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and is not eligible, thus concluding the eligibility analysis.
Regarding dependent claims 11 and 12, the claims encompass nothing more than the intestinal organoids.  Therefore, the claims as a whole do not amount to significantly more than the exception itself (there is no inventive concept in the claims) and are not eligible, thus concluding the eligibility analysis. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 2, 4-10, 11 and 12  are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Lindemans et al (“Interleukin-22 promotes intestinal-stem-cell mediated epithelial regeneration,” NATURE | VOL 528 | 24/31 DECEMBER 2015 560-564) (Lindemans) (listed on IDS filed 10/10/2019 as document no. 1) as evidenced by Van Den Brink et al (US 2016/0287670) (Van Den Brink) (submitted on IDS filed 10/10/2019 as document no. 1).

Normally, only one reference should be used in making a rejection under 35 U.S.C. 102. However, a 35 U.S.C. 102 rejection over multiple references has been held to be proper when the extra references are cited to:

(A) Prove the primary reference contains an "enabled disclosure;"
(B) Explain the meaning of a term used in the primary reference; or
(C) Show that a characteristic not disclosed in the reference is inherent.

In the instant case, the reference is cited to show that a characteristic not disclosed in the reference is inherent.  Van Den Brink is cited for the teaching [0008] that interleukin-22 (IL-22) is also known in the art as IL-2. 


Lindemans discloses (figure 4c) that the level of phosphorylated STAT3 increased (the claimed “phosphorylated STAT3”), therefore disclosing the claimed “method of preparing in vitro matured intestinal organoids” (claim 1 and claim 6, part f).
Regarding claim 2, Lindemans discloses (page 561, right column, top paragraph) culture of purified ISCs (intestinal stem cells) (the claimed “differentiating immature intestinal organoids from stem cells”) in the presence of IL-22 and that IL-22 significantly increased the budding of early organoids after just 4 days (page 561, right column, top paragraph). 
Regarding claims 7-10, Lindemans discloses (page 561, right column, top paragraph) culture of purified ISCs (intestinal stem cells) in the presence of IL-22 wherein the ISCs formed organoids. Lindemans therefore discloses the claimed “composition for maturing immature intestinal organoids in vitro, the composition comprising STAT3 activators” (claim 7); the claimed “in vitro matured intestinal organoids prepared by the method of claim 1;” (claim 8); the claimed “method of preparing an artificial intestine, the method comprising the step of preparing intestinal organoids matured according to the method of claim 1;” claim 10) and the claimed “method of maturing immature intestinal organoids in vitro, the method comprising the step of culturing immature intestinal organoids in a medium containing STAT3 activators” (claim 9).  Because Lindemans discloses the method of claim 1, Lindemans discloses the method of preparing an artificial intestine.  
Regarding claims 11 and 12, the organoids of Lindemans meet the structural limitations of the claimed organoids and for the purpose of this rejection the preamble hasn’t been given any weight.  It does not appear that the preamble would structurally change the organoids.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 	   	obviousness or nonobviousness.

1.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lindemans as applied to claims 1, 2, 4-10 above and further in view Spence et al (“Directed differentiation of human pluripotent stem cells into intestinal tissue in vitro,”  Nature Vol 470 February 2011) (Spence Nature) (submitted on IDS filed 10/10/2019 as .
Lindemans differs from the claim in that the document fails to disclose the stem cells are pluripotent stem cells. However, Spence Nature cures the deficiency.
Spence Nature discloses human ES cells form three dimensional intestine-like organoids (figure 3).  
It would have been obvious to one of ordinary skill to modify the method of Lindemans by utilizing ES cells as suggested by Spence Nature in view of the teachings of Spence Nature that ES cells formed intestinal organoids and further that the organoids expressed organoid differentiation markers CDX2 and SOX9 (figure 3).  One of ordinary skill would have been motivated to utilize human ES cells in view of the teachings of Spence Nature, disclosing the necessity of generating intestinal tissue for eventual transplantation based therapy for diseases such as necrotizing enterocolitis, inflammatory bowel diseases and short-gut syndromes (page 108, left column, second full paragraph).
One of ordinary skill would have had a reasonable expectation of success in view of the teachings of Spence Nature that organoids from ES cells expressed differentiation markers and were able to differentiate in vitro into human tissue with three dimension architecture and cellular composition similar to the fetal intestine (page 108, left column, second full paragraph).

2.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lindemans as applied to claims 1, 2, 4-10 above and further in view of Finkbeiner et al (“Generation of tissue-engineered small intestine using embryonic stem cell-derived human intestinal organoids,” Biology Open (2015) 4, 1462-1472) (submitted on IDS filed 10/10/2019 as document no. 4) (Finkbeiner).  The teachings of Lindemans above are incorporated herein in their entirety.
Lindemans differs from the claims in that the document fails to disclose a tissue therapeutic agent comprising in-vitro matured organoids.  However, Finkbeiner cures the deficiency.

It would have been obvious to one of ordinary skill to modify the method of Lindemans by implanting HIO seeded scaffolds as suggested by Finkbeiner in view of the teachings of Finkbeiner that HIO prepared from a patient’s own cells and seeded onto scaffolds represents a valuable source of patient-specific tissue that could be used for tissue engineering approaches aimed at generating autologous small intestine for transplantation (page 1462, right column, bottom first full paragraph).  One of ordinary skill would have had a reasonable expectation of success utilizing HIO seeded scaffolds as a tissue therapeutic agent in view of the teachings of Finkbeiner that HIO seeded scaffold thrived in vivo and developed into tissue looking nearly identical to adult human intestinal tissue (Abstract).

3.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lindemans as applied to claims 1, 2, 4-10 above and further in view of Spence et al (US 2016/0312191) (Spence).  The teachings of Lindemans above are incorporated herein in their entirety.
Lindemans differs from the claims in that the document fails to disclose a kit comprising in vitro matured intestinal organoids.  However, Spence cures the deficiency.
Spence discloses [0036] kits comprising lung organoid tissues prepare by in vitro culture methods and utilization of the kits for screening drugs for lung tissue uptake and mechanisms of transport [0136] or as part of a diagnostic kit [0141]. 
It would have been obvious to one of ordinary skill to modify the method of Lindemans by utilizing the in vitro matured intestinal organoids in a kit as suggested by Spence in view of the teachings of Spence that organoids are useful in drug screening assays.  One of ordinary skill would have had a reasonable expectation of success in utilizing in vitro matured intestinal organoids in a kit in view of the teachings of Spence utilizing lung organoids for the very same purpose.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632